Citation Nr: 1807986	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  13-18 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder, now claimed as lower back pain. 

2. Entitlement to service connection for a low back injury now claimed as lower back pain.

3. Entitlement to an increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 	


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1966 to May 1968, with service in in the Republic of Vietnam. 

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a June 2010 rating decision issued by Department of Veterans' Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 
 
In November 2017, the Veteran testified before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the record.  

The issues of entitlement to service connection for a low back disorder, now claimed as lower back pain, and entitlement to a rating in excess of 30 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed May 1969 rating decision denied service connection for a low back injury. The Veteran was notified of the decision and did not timely appeal this decision nor did he submit new and material evidence within the one-year period thereafter.

2. New and material evidence has been received since the May 1969 rating decision necessary to substantiate a claim of entitlement to service connection for a low back injury now claimed as low back pain. 


CONCLUSION OF LAW

New and material evidence has been presented to reopen the claim of entitlement to service connection for a back injury, now claimed as low back pain, from a May 1969 final rating action. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants reopening of the Veteran's claim for entitlement to service connection for a back injury now claimed as low back pain. As this represents a complete grant of the benefits sought on appeal with respect to these claims, no further notice or assistance is required under the Veterans Claims Assistance Act of 2000, 38 U.S.C. §§ 5102 , 5103, 5103A, 5107 (2012); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2017).

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran. 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).  Section 3.156 (a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In this case, the RO initially denied service connection for a low back injury, in May 1969. The RO found at that time that, there was no current diagnosis, and that his back was found to be normal. The Veteran did not appeal the rating decision from May 1969, and the decision is final. 38 U.S.C. § 7105. Since then, the Veteran has applied for entitlement for service connection for low back pain.

Evidence of record at the time of the May 1969 RO included service treatment records showing treatment for a motor vehicle accident, including treatment for the back, and a VA examination stating the examiner found the Veteran's back to be normal. The evidence received since the May 1969 rating decision includes evidence that is both new and material to the claim. See 38 C.F.R. § 3.156. The evidence includes continuing treatment records that indicate the Veteran now has a diagnosed back condition. This is both new and material evidence related to the issue of whether Veteran has a current diagnosis for his low back pain or back injury that may be etiologically related to his active service. See 38 U.S.C. § 1153 (2012). Hence, the Board finds that the evidence does raise a reasonable possibility of substantiating this claim and thus the application to reopen the claim for entitlement to service connection for back injury, now claimed as low back pain is granted. 38 C.F.R. § 3.156; see Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder, now claimed as low back pain.  The appeal is allowed to this extent.


REMAND

The Board finds that additional development is needed before the Veteran's claims for entitlement to service connection for a low back disorder now claimed as low back pain, and entitlement to an increased rating for service-connected PTSD can be decided. 

With regard to the Veteran's claim for entitlement to service connection for low back pain, the Veteran contends that his disability is etiologically related to his active service. Specifically, he contends that his low back pain is due to a motor vehicle accident that occurred during his active service. The Veteran was last afforded a VA examination for this claimed disability many years ago, with more recent findings of some current low back pathology.

With regard to the Veteran's claim for PTSD, the Board notes that the Veteran contends his PTSD symptomatology has worsened than what is reflected in the most recent VA examination. Specifically, at his November 2017 Board hearing, the Veteran stated that he experienced inability to go into elevators, angry outbursts, social isolation, and the inability to establish and maintain relationships. The Veteran was last afforded a VA examination for his PTSD in March 2013, nearly 5 years ago.

Accordingly, the case is REMANDED for the following action:

1. With any necessary assistance from the Veteran, obtain all outstanding VA treatment records, and any private treatment records related to his low back disability, and his PTSD.  All attempts to obtain records should be documented in the claims folder.
 
2.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any current low back pain. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions.

Following review of the record, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran currently has a low back disorder that manifested in service or is otherwise causally or etiologically related to his military service.

In providing this opinion, the examiner should discuss medically known or theoretical causes of the any low back disorder and describe how such a disability generally presents or develops in most cases, in determining the likelihood that the condition is related to in-service events as opposed to some other cause.  If there is a finding that there is pain present without evidence of a continuing or chronic underlying disorder, that should also be set out.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

In rendering the requested opinion, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. Schedule the Veteran for a VA examination to assess the severity of his service-connected PTSD. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions. The examiner should report all signs and symptoms necessary for rating the disability, including the frequency, severity, and duration of his symptomatology.  

The examiner should also identify the degree of social and occupational impairment attributable to the Veteran's PTSD.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

4. Thereafter, the AOJ should review the opinion to ensure that it is responsive and in compliance with the directives of this remand. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. 

5.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claims based on the entirety of the evidence. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


